Wedell, J.
(concurring in part and dissenting in part): I concur in the general principles of law stated in paragraphs 1, 2, 3 and 4 (c) of the syllabus and corresponding portions of the opinion but believe the first three paragraphs mentioned are inaccurately applied to the instant case. I dissent from parts (a) and (b) of paragraph 4 of the syllabus and corresponding portions of the opinion. My dissent from part (a) .of paragraph 4 and corresponding portions of the opinion is upon the ground the statute is not merely remedial in character but also disturbs substantive and substantial vested rights under the Workmen’s Compensation Act and express provisions of the judgment for compensation rendered prior to the effective date of the 1943 law.
The new law should not be retroactively applied. The manifest effect of the majority opinion is to apply the new law retroactively. That is the only way the majority decision can be reached. That is the only-way appellant’s rights as they existed under the prior law and the judgment in the compensation case can be impaired as they are by the majority decision. The 1943 law under our repeated decisions should not be interpreted as intended to have a retroactive effect. Retroactive legislation is never regarded with favor. Legislation is given a retroactive construction only when such intention is clearly and unequivocally expressed. (Douglas County v. Woodward, 73 Kan. 238, 84 Pac. 1028; First Nat’l Bank v. Gray, 151 Kan. 558, 561, 99 P. 2d 771; Beeler & Campbell Supply Co. v. Warren, 151 Kan. 755, 760, 100 P. 2d 700; Bulger v. West, 155 Kan. 426, 430, 125 P. 2d 404.) Presumptions are always against retroactive intentions unless they are clearly expressed. (Gaston v. Clabaugh, 106 Kan. 160, 186 Pac. 1023.) Where a statute is open to two interpretations, one of which would invalidate the law if retroactively applied and the other would uphold it, if prospectively applied, it should be given the latter construction if reasonably possible. (International Mortgage Trust Co. v. Henry, 139 Kan. 154, 165, 30 P. 2d 311.) These are only a few of our numerous cases to the same effect.
By means of the 1943 law the legislature clearly attempted to compel the prompt payment of all installments of compensation as they *223became due and payable. That was a laudable purpose. It is not in harmony with the spirit and purpose of the compensation law to require a workman to expend further money to collect what already is justly due him under an award. The statute, however, should be prospectively and not retroactively applied. There is ho clear legislative expression of intent that it should operate retroactively. Had the legislature intended it should so operate it could have so declared in plain and simple language. This it failed to do. The presumption and fair inference is it did not intend the new law should operate retroactively.
The majority opinion applies the .1943 law retroactively. So applied the law is' invalid. It violates the due process clause of the fourteenth amendment to the federal constitution in that it impairs appellant’s vested rights. This court carefully defined retroactive legislation in International Mortgage Trust Co. v. Henry, supra. What was there said at length heed not be repeated here. That definition clearly discloses the 1943 law constitutes an impairment of appellant’s vested rights in the instant case.
On the date of appellee’s injury and when the judgment for compensation was rendered, appellant, under the existing law, had a right upon good cause shown to have a review and modification of the award at any “time prior to final payment. (G. S. 1935, 44-528.) In Dobson v. Apex Coal Co., 150 Kan. 80, 91 P. 2d 5, we held:
“The plan of the workmen’s compensation law is for the payment of compensation during incapacity, and the implication is that compensation should cease when incapacity ends.” (Syl. ¶ 3.)
It is definitely settled that the only limitation on appellant’s right of review was final payment of the award. (Calonder v. Freeto Construction Co., 155 Kan. 497, 501, 126 P. 2d 209.) Furthermore the right of appellant to have a review'and modification of the award was an express and integral part of the prior judgment. Touching the future installment payments the judgment provided:
“That the balance of the compensation awarded herein shall be paid at the rate of $16.50 per week until fully paid or until further order of this Court or the Workmen’s Compensation Commissioner of the State of Kansas." (Emphasis supplied.)
No appeal was taken from the judgment which recognized and protected the right of review and that provision in the judgment became a finality. The 1943 law could not destroy vested rights under the prior judgment. (Kansas City Life Ins. Co. v. Anthony, 142 Kan. 670, 52 P. 2d 1208 [Kansas mortgage moratorium case].)
*224Moreover under the law which obtained prior to the 1943 statute appellee could not have collected future and unmatured installments of compensation in the event appellant defaulted in some of the weekly payments. Appellee could have collected only such installments as were due and payable. The reason is obvious. Under the award appellant had the right to pay the weekly installments over a period of approximately eight years. Future installments did not become debts until they matured and hence could not be collected before their maturity. (Trunkey v. Johnson, 154 Kan. 725, 121 P. 2d 247; 71 C. J. 1428, § 1380.) It is therefore clear the 1943 law did not constitute merely a remedy. Retroactively applied it operated upon and disturbed appellant’s vested rights. It converted unmature installments into present debts. It required appellant to pay at once what he was not required to pay presently but had a right to pay over a period of 415 weeks. The new law, therefore, operated upon substantive rights and' it cannot be said to be merely remedial in character. Had appellee, prior to the 1943 law, sued appellant for all past due and unmatured installments appellant would have had a valid defense to the action, with respect to the latter installments. In a well-reasoned opinión in State, ex rel., v. Public Service Comm., 135 Kan. 491, 502, 11 P. 2d 999, this court quoted with approval from a Mississippi case, as follows:
“ ‘The legislature lias no power . . . [to] . . . destroy a valid defense to an action existing before the enactment of the statute.’ (Syl. If 4.)”
. Under the majority opinion a similar law may be enacted and enforced retroactively to collect on orders for future and unmatured installments for child support, which orders rqmain subject to judicial review and modification. Similar laws could be retroactively applied to judgments for alimony due and payable in future installments at specified times and to a variety of other judgments. Such legislation impairs vested rights and cannot be upheld upon the theory it constitutes, merely supplemental or remedial legislation.
The fundamental theory of the majority view is that appellant could have avoided the effect^of the 1943 law by paying the installments as they fell due. That theory evades the issue. That is not the test of the validity of the 1943 law. The test is whether that law impaired appellant’s • existing legal rights and obligations. Of course, appellant should have paid the installments as they became due and payable. Its failure to pay them entitled appellee to have execution upon the judgment to the extent of the due and unpaid in*225stallments. Appellant’s failure’ to pay the matured installments however did not, under the prior law, mature the installments which were not yet due. In the event appellee deemed himself insecure he also might have made application for and, upon a proper showing of insecurity, obtained a lump-sum award of ninety-five percent of the total award. (G. S. 1935, 44-529.) But under no provision of the compensation law was appellee entitled to enforce full payment of installments not yet due.
Prior to the 1943 law appellant also had the right to redeem the entire award, after having made payments thereon for six months, by paying ninety-five percent thereof in a lump sum. (G. S. 1935, 44-531.) That right was destroyed by the new law. It is unnecessary to pursue appellant’s contentions with respect to other vested rights which he claims were impaired.
While there are no vested rights in a mere remedy it was early definitely established that a remedy which impairs vested rights is invalid. (Watkins v. Glenn, 55 Kan. 417, 40 Pac. 316.) We consistently have applied that rule. (State, ex rel., v. Public Service Comm., supra.) Many other cases of this court might be cited. See, also, Bucher v. Fitchburg Railroad, 131 Mass. 156; Arnold & Murdock Co. v. Industrial Com., 314 Ill. 251, 145 N. E. 342, 40 A. L. R. 1470, Anno. p. 1473; Wangler Boiler Co. v. Indus. Com., 287 Ill. 118, 122 N. E. 366; Travelers Ins. Co. v. Ohler, 119 Nebr. 121, 227 N. W. 449; Preveslin v. Derby & Ansonia Developing Co., 112 Conn. 129, 151 Atl. 518, 70 A. L. R. 1426; Seibert v. Lewis, 122 U. S. 284, 30 L. Ed. 1161.
Appellee relies upon Lombard v. Planing Mill Co., 102 Kan. 780, 172 Pac. 32, as authority for the rendition of a lump-sum judgment before the 1943 law was enacted. The case is not in point. That case was decided prior to the enactment of G. S. 1935, 44-525 which prohibits lump-sum awards in compensation cases, except as to such compensation as shall be found to be due and unpaid at the time of the award. Moreover the parties in the Lombard case jointly requested the court to fix the amount of the judgment which defendant should pay into court to satisfy the judgment previously rendered.
In view of the majority decision it is unnecessary to treat the subject of alleged trial errors in this opinion.
Thiele, J., concurs in the foregoing dissenting opinion.